ALSCHULER, Circuit Judge.
The patent in issue is No. 1,454,565,1923, to Sanford, for a combined desk and seat. Claim 4, which alone is involved, is:
“4. A device of the class specified, comprising a longitudinally arranged metal pipe, transverse metal pipes at the opposite ends of said first-mentioned pipe, said transverse pipes being connected by couplings with the first-mentioned pipe, elbows at the opposite ends of said transverse pipes to form short downwardly extending legs, upwardly extending pipes at the junctions of said longitudinal and transverse pipes, said upwardly extending pipes being connected with the other pipes by means of said couplings, a desk at the upper end of one upright pipe, and a seat at the upper end of the other.”
The deeree appealed from finds the claim invalid and not infringed.
To the extent that the structure supporting the chair and the desk is such as to secure a standard which may readily accommodate itself to irregularity in floors, and which will effectively support, without attachment to the floor, we may refer to United States patents No. 1,051,452, 1913, to Rock; No. 1,102,140, 1914, to Collins; and No. 1,-195,626, 1916, to Thum. While the base of the patent structure varies. in form from what was before shown, we cannot feel that such change patentably distinguishes from vshat before existed.
The portability of the device is earnestly pressed in its favor. Although it would appear from the patent drawings that attachment to the floor was not contemplated, and that the device is portable, this claim does not cover portability; and, if it did, there would be in this quality no patentable advance over earlier combination devices of desk and chair. One such appears in patent No. 367,037, 1887, to Gough et al. While there the pedestal supporting the desk is secured to the floor, if portability was desired there would be no patentable advance in removing the screws and making the pedestal somewhat broader at the base to guard against tipping over; nor would there be patentability in substituting legs for the pedestal.
The District Court’s holding of invalidity of claim 4 was clearly justified. In view of the crowded earlier patent art respecting such bases, we believe the deeree was likewise correct in holding that appellee’s very different structure did not infringe the particular base described in claim 4.
The deeree is. affirmed.